           Case 1:21-cv-04062-VSB Document 12 Filed 07/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         7/26/2021
----------------------------------------------------------X
                                                          :
JOSE QUEZADA,                                             :
                                                          :
                                        Plaintiff,        :
                                                          :       21-CV-4062 (VSB)
                      -against-                           :
                                                          :             ORDER
JAY STREET FOODS, INC,                                    :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Jose Quezada filed this action on May 6, 2021, (Doc. 1), and an electronic

summons was issued on May 7, 2021, (Doc. 4.) To date, Defendant has not appeared or

responded to the complaint. On June 7, 2021, I entered an Order directing Plaintiff to move for a

default judgment by June 21, 2021, or risk having this case dismissed for failure to prosecute.

(Doc. 6.) Plaintiff subsequently obtained a Clerk’s Certificate of Default. (Doc. 10.) On June

21, 2021, Plaintiff filed a letter requesting an additional 30 days in which to attempt to contact

Defendant or move for default judgment. (Doc. 9.) On June 23, 2021, I granted Plaintiff’s

request, and again warned that if Plaintiff fails to demonstrate that he intends to prosecute this

litigation, I may dismiss this case for failure to prosecute pursuant to Federal Rule of Civil

Procedure 41(b). (Doc. 11.) Thirty days have now passed. No action has been taken in this

case, and Plaintiff has demonstrated no intent to prosecute this action.

        Accordingly, this action is dismissed without prejudice for failure to prosecute pursuant

to Federal Rule of Civil Procedure 41(b). See Link v. Wabash R.R. Co., 370 U.S. 626, 632

(1962) (“The authority of a court to dismiss sua sponte for lack of prosecution has generally been



                                                         1
          Case 1:21-cv-04062-VSB Document 12 Filed 07/26/21 Page 2 of 2




considered an inherent power . . . necessarily vested in courts to manage their own affairs so as

to achieve the orderly and expeditious disposition of cases.” (internal quotation marks omitted));

LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (“Although the text of Fed.

R. Civ. P. 41(b) expressly addresses only the case in which a defendant moves for dismissal of

an action, it is unquestioned that Rule 41(b) also gives the district court authority to dismiss a

plaintiff’s case sua sponte for failure to prosecute.”). The Clerk of Court is respectfully directed

to close this case.

SO ORDERED.

Dated: July 26, 2021
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge




                                                  2
